DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Muxlow (USPN 9,365,385) in view of Doyle (USPGPub 2013/0236676 A1).

Muxlow discloses a surface protector for providing temporary protection to at least a portion of a top surface of a walkable surface (Figures; Abstract), wherein said surface protector consists essentially of a single sheet of bendable water-resistant material (Column 2, lines 25 – 26); said single sheet having a perimeter edge, a top surface, and a bottom surface; said perimeter edge formed of a front edge, a back edge, a first side edge, and a second side edge (Figures 1 and 2; Column 2, lines 30 – 32); said single sheet having no more than three preformed creases (Claim 7; Column 2, lines 27 – 54); said single sheet having a first preformed crease that is offset a distance inward from at least a portion of said perimeter edge of said single sheet (Figures 1 and 2, #40, 50 and 60; Column 2, lines 34 – 36); said first preformed crease formed on said top surface of said single sheet (Column 2, lines 42 – 45); said first preformed crease forming a reduced thickness in said single sheet prior to said single sheet being folded along said first preformed crease (Column 3, lines 4 – 15); said first preformed cease having a depth of 5-40% of a thickness of said single sheet (Column 3, lines 4 – 15); said single sheet configured to be foldable along said first preformed crease to thereby create a first portion and a second portion without damaging said single sheet and without compromising the water-resistant properties of said single sheet along said first preformed crease (Column 2, line 27 to Column 3, line 32); said first preformed crease configured to be water-resistant both prior to and after said single sheet is folded along said first preformed crease (Column 2, line 27 to Column 3, line 32); said single sheet having a second preformed crease that is offset a distance inward from at least a portion of said perimeter edge of said single sheet (Figures 1 and 2, #40, 50 and 60; Column 2, line 27 to Column 3, line 32); said second preformed crease spaced from said first preformed crease (Figures 1 and 2, #40, 50 and 60; Column 2, line 27 to Column 3, line 32); said second preformed crease positioned parallel to said first preformed crease (Figures 1 and 2, #40, 50 and 60; Column 2, line 27 to Column 3, line 32); said second preformed crease forming a reduced thickness in said single sheet Page 2 of 7prior to said single sheet being folded along said second preformed crease (Column 3, lines 4 – 15); said second preformed cease having a depth of 5-40% of said thickness of said single sheet (Column 3, lines 4 – 15); said single sheet configured to be foldable along said second preformed crease to thereby create a third portion without damaging said single sheet and without compromising the water-resistant properties of said single sheet along said second preformed crease (Column 2, line 27 to Column 3, line 32); said third portion positioned adjacent to said second portion when said single sheet is folded along said second preformed crease (Figures 1 and 2; Column 2, line 27 to Column 3, line 32); said second portion positioned between said first portion and third portion when said single sheet is folded along said first preformed crease and said second preformed crease (Figures 1 and 2; Column 2, line 27 to Column 3, line 32); said second preformed crease configured to be water-resistant both prior to and after said single sheet is folded along said second preformed crease (Figures 1 and 2; Column 2, line 27 to Column 3, line 32); and a second surface protector formed of a single sheet of a bendable water-resistant material having a top surface and a bottom surface(Column 7, lines 13 – 17) as in claims 21 and 25. With respect to claims 22 and 26, said single sheet of said first and second surface protectors is formed of paperboard or fiberboard (Column 2, lines 25 – 26). For claims 23 and 24, the single sheet includes a third preformed crease, said third preformed crease positioned parallel to said first and second preformed creases, said third preformed crease positioned on a top surface of said single sheet, said Page 3 of 7third preformed crease positioned closer to said first preformed crease and to said second preformed crease (Claim 7; Column 2, lines 27 – 54). However, Muxlow fails to disclose a single preapplied adhesive strip spaced from at least a portion of said perimeter of said single sheet; said single preapplied adhesive strip attached to said bottom surface of said single sheet; said single preapplied adhesive strip having a top adhesive surface; said single preapplied adhesive strip running parallel to at least a portion of said perimeter edge; said single preapplied adhesive strip including a removable top protective release liner that, when removed, exposes said top adhesive surface of said single preapplied adhesive strip; a portion of said second surface protector overlying a portion of said first surface protector and only a portion of a bottom surface of said second surface protector adhesively connected to said top surface of said first surface protector to form an adhesive connection and which adhesive connection forms a permanent connection between said first and second surface protector and a dust-proof connection between said first and second surface protector.

Doyle teaches a surface protector for providing temporary protection to at least a portion of a top surface of a walkable surface (Figures; Abstract) having a single preapplied adhesive strip spaced from at least a portion of said perimeter of said single sheet (Claim 10); said single preapplied adhesive strip attached to said bottom surface of said single sheet (Claim 10); said single preapplied adhesive strip having a top adhesive surface (Paragraph 0016; Claim 10); said single preapplied adhesive strip running parallel to at least a portion of said perimeter edge (Figures 3 and 4, #303); said single preapplied adhesive strip including a removable top protective release liner that, when removed, exposes said top adhesive surface of said single preapplied adhesive strip (Paragraph 0016) for the purpose of preventing debris from contaminating the underlying floor (Paragraph 0016); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a single preapplied adhesive strip in Muxlow in order to prevent debris from contaminating the underlying floor as taught by Doyle.

With regard to “a portion of said second surface protector overlying a portion of said first surface protector and only a portion of a bottom surface of said second surface protector adhesively connected to said top surface of said first surface protector to form an adhesive connection and which adhesive connection forms a permanent connection between said first and second surface protector and a dust-proof connection between said first and second surface protector”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive strip of Doyle adhere one surface protector to another protector since it is known in the art to adhere to articles together using adhesive as stated by Doyle (Paragraph 0016, line 16, wherein flexible tape is used to adhere the base board protectors to the central panel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 10, 2022